Title: To James Madison from DeWitt Clinton, 1 July 1804
From: Clinton, DeWitt
To: Madison, James



Sir
New York 1 July 1804
I have the honor of acknowledging the receipt of your letter of the 25th. of June and its enclosures.
I should have answered it immediately but I was anxious to obtain some documents which would throw further light on the subject of it; and these I could not procure until yesterday.
The Attorney of the District will in a few days inform you of the proceedings, which have taken place on account of the violation of the Revenue Laws. No coercive process has been issued under the authority of the State, for reasons arising from a defect of jurisdiction, which I shall hereafter explain to you.
In my communication of the 19th, I gave you the general outlines of the proceedings in relation to the rule of 24 hours. In order to evince the frivolous nature of Mr. Merry’s complaint on that subject, and to demonstrate that his charge of partiality is totally groundless and unjustifiable, I shall now present to you a more detailed statement of facts and make a few remarks which naturally arise from them.
The French Frigates had been in this port about two weeks; and it was well known and understood, that they intended to proceed without delay to the place of their destination. The British Vessels of War arrived here on the 16th. of June, and on the 17th. (subsequent to their aggressions but previous to my knowledge of them) I addressed the letter relative to the usage of 24 hours to the British Consul General. It could not have been supposed that the British Vessels intended for any legitimate object, to depart from the port almost as soon as they had entered it. If this had been their design, they certainly would not have approached so near to the City. The probable supposition was that information had been sent from this place to Halifax of the arrival of the French Frigates—that the British Vessels had hastened here to reconnoitre them, to watch their movements, and to follow them out of our jurisdiction for hostile purposes. As my letter to Col. Barclay was in consequence of a communication from Genl. Rey recognizing the rule, it could not have been necessary to notify the latter of it, especially as there was not the remotest reason to suspect that the French Vessels would follow the British ones out of Port.
The next morning I received an official account of the outrages committed at the Quarantine Ground. In the afternoon of that day I received Col. Barclay’s letter, of which I sent you a copy marked No. 5. By recurring to it, you will find that it is extremely disingenuous and evasive. It does not appear from it, that he had communicated my request to the British Commanders: It did not announce any views or intentions of theirs in consequence of that request: It did not take the ground now assumed by Mr. Merry; Nor did it stipulate that the British Vessels should not pursue the French ones within 24 hours after their departure, or recognize any obligation on their part to comply with the rule in any sense whatever. On the contrary it appeared from it, that the instructions of the British Admiral were to be paramount to the injunctions of the law of Nations. Nor could it well escape my observation, that the declared object of the visit of the British Vessels was not the real one—that if it had been the delivery of dispatches as pretended, it could have been fully effected by their remaining out of the Port and sending a boat up to the City—and that it was not reasonable to suppose that two vessels of war would be sent for the purpose of conveying communications to a Consular Agent: And the mention of taking directions from Mr. Merry on the subject, could be contemplated in no other light, than as an implied refusal to comply with my request in any shape, because in all probability his answer would not arrive in season.
Combining Col. Barclay’s answer with the considerations which I have mentioned and more particularly with the aggressions at the Quarantine Ground, I had no doubt but that the British Commander would proceed in his career of atrocity and I considered it my duty to deprive him of the means as far as lay in my power. Under these impressions, I wrote the letter heretofore transmitted and marked No. 8 to the Wardens of the Port. It is predicated upon, and distinctly states, the belief “that the Cambrian and Driver Vessels of War of Great Britain will endeavor to violate the law of nations by sailing from this port shortly after the French Frigates” And although it does not expressly mention the outrages at the Quarantine Ground as an inducement to the direction, yet the words having reason to believe will sufficiently indicate that they were present to my mind, and I can truly declare that if those aggressions had not been committed, the orders would not have been issued. I also thought it expedient to obtain from Col. Barclay a more explicit declaration of the views of the British Commander and I accordingly wrote to him the letter marked No. 6 heretofore forwarded. If the British Commander really contemplated to observe the rule by not pursuing the French Frigates out of our jurisdiction, Col. Barclay would certainly have declared that intention in his answer to which I refer you. It will appear from it that he was satisfied with the propriety of my request, for he states that “he desired Capt. Bradley to comply if in his power” and I had no reason to suppose from it, that the British Vessels intended to leave the Port prior to the French. It says indeed “I take it for granted the Ships are now on their way to the Hook.” As the Hook is that part of our jurisdiction nearest the ocean, all I could infer from this information was that the British Vessels had repaired there, in order to facilitate their egress in pursuit of the French. The letter from Capt. Bradley said to be enclosed in Col. Barclay’s was never received by me. Supposing this at the time to be a mistake, I mentioned it to him and he promised to send me a copy, which he has not complied with, for reasons best known to himself.
The principal ground of complaint appears to be, that the British intended to depart from this port immediately—that they were entitled to depart if they could gain the ocean previous to the French—and that they were prevented from departing by the recal of the pilots. The Pilots left the vessels on the 19th. On the next day they were permitted to rejoin them, which they accordingly did: And yet the Cambrian and Boston have not sailed but continue stationed near the mouth of the Port, while the Driver is cruising off the Hook: The allegation then, upon which their pretended grievance is founded, is completely falsified.
The affidavit of Rowland R Crocker No. 1 will indicate new aggressions committed on a vessel coming into this Port and that of Robert Bennet No. 2 will shew that the Boston endeavored to intercept an American Brig named the Rolla in her egress from this Port, with the probable design of capturing certain distinguished French Citizens, who were supposed to have taken their passage in her. The fact is, our Port is completely blockaded against the admission or departure of French Vessels: There can be no doubt but the British Frigates would pursue and capture all French Vessels leaving the Port, without any regard for the laws of nations or our neutral rights. Instead therefore of complaining that they have been deprived of pilots for two days, they ought to be thankful for our forbearance in allowing them any, after the daring outrages which they have committed and continued to commit.
On the 26th. of December last an application was made to me by Richard J Tucker, at the instance of the British Consul General, to detain in this Port, the French Armed Schooner L’Ocean upon account of the intended departure of two British Merchant-men; And on the 19th. of January, a similar application was made by the Consul General in behalf of another. The papers marked from No. 3 to No. 8 inclusive contain the applications and the consequent proceedings; and, in demonstrating that a similar conduct was adopted at the request of British Agents and in favor of British Vessels in respect to the rule of 24 hours, as has been pursued in the case now complained of; they abundantly refute the charge of partiality: Any measures in those cases to enforce the rule were rendered unnecessary by the annunciation of a determination to comply with it.
I also transmit an affidavit of John White marked No. 9, which proves that the Capt. of the Cambrian was made acquainted with our Quarantine Law and that he knowingly violated it. I have the honor to be With great respect Your most Obedt. servt.
DeWitt Clinton
Since writing the above I am told the Boston went out of Port yesterday and probably on a cruise off the Hook.
 